UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. )* Under the Securities Exchange Act of 1934 Sequans Communications S.A. (Name of Issuer) American Depositary Shares (each representing one ordinary share, nominal value€0.02) (Title of Class of Securities) (CUSIP Number) February 15, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 817323108 Names of Reporting Persons. I.R.S. Identification Nos. of Above Persons (entities only): Harvey Partners, LLC 20-3760303 Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Citizenship or Place of Organization: Delaware, United States Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power: 2,850,000* (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 2,850,000* (8) Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person: 2,850,000* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): [] Percent of Class Represented by Amount in Row (9): 6.52%* Type of Reporting Person (See Instructions): IA * Based on the information set forth in the Prospectus Supplement filed by Sequans Communications S.A., a société anonyme incorporated in the Republic of France (the “Company”), with the Securities and Exchange Commission pursuant to Rule 424(b)(2) on February 15, 2013, Harvey Partners, LLC, a Delaware limited liability company (“Harvey Partners”), has reason to believe that there were 43,683,839 American Depositary Shares (the “ADS”), each representing one ordinary share, nominal value €0.02, of the Company, deemed to be outstanding as of February 15, 2013.As of February 15, 2013, Harvey SMidCap Fund, LP, a Delaware limited partnership (“SMidCap Fund”), held 598,500 ADSs, Harvey SMidCap Offshore Fund, Ltd., a Cayman Islands exempted company (“SMidCap Offshore Fund”), held 1,263,975 ADSs, and Harvey QP, LP, a Delaware limited partnership (“Harvey QP”), held 987,525 ADSs.Harvey Partners is the investment manager of SMidCap Fund, SMidCap Offshore Fund and Harvey QP, and as such, possesses the sole power to vote and the sole power to direct the disposition of all securities of the Company held by SMidCap Fund, SMidCap Offshore Fund and Harvey QP.James A. Schwartz and Jeffrey C. Moskowitz, the Managing Members of Harvey Partners, share voting and investment power with respect to all securities beneficially owned by Harvey Partners. -2- Item 1(a) Name Of Issuer: Sequans Communications S.A. Item 1(b) Address of Issuer’s Principal Executive Offices: 19 Le Parvis,92073Paris-LaDéfense, France Item 2(a) Name of Person Filing: Harvey Partners, LLC Item 2(b) Address of Principal Business Office or, if None, Residence: 135 East 57th Street, 24th Floor, New York, NY 10022 Item 2(c) Citizenship: Harvey Partners, LLC is a Delaware limited liability company. Item 2(d) Title of Class of Securities: American Depositary Shares, each representing one ordinary share, nominal value €0.02 Item 2(e) CUSIP No.: 817323108 Item 3. If This Statement Is Filed Pursuant to Section 240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: Not Applicable. Item 4. Ownership. (a) Amount Beneficially Owned (as of February 15, 2013): 2,850,000* (b) Percent of Class (as of February 15, 2013): 6.52%* (c)
